Citation Nr: 1510089	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO. 11-28 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of fracture of the right ankle to include right ankle strain (right ankle disability), currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increased rating for a right ankle disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the increased rating claim, so the Veteran is afforded every possible consideration. 

The Veteran has currently diagnosed right ankle disability. The Board, however, does not have the medical expertise to determine the nature and extent of a right ankle disability particularly in light of the recent medical evidence in which it is difficult to determine which findings are attributable to the Veteran's service-connected right ankle disability and which are due to his nonservice-connected right foot disability. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule a current examination to determine the nature and extent of the Veteran's right ankle disability.

Also, at the Veteran's January 2015 Board hearing, reference was made to medical evidence dated March 13, 2013 (Disability Benefits Questionnaire) and August 5, 2013, that was to be uploaded to the Veteran's VBMS file. On remand, the RO should ensure that such records are made available for the Board's review.

Accordingly, the case is REMANDED for the following action:

1. At the hearing held January 9, 2015, the Veteran's representative referred to a Disability Benefits Questionnaire dated March 13, 2013, and medical evidence dated August 5, 2013. Attempt to locate these documents, including requesting copies from the Veteran if necessary. If unable to locate any such documents, prepare a finding of unavailability.

2. Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and extent of the Veteran's service-connected right ankle disability. The examiner's attention is directed to all evidence added to the record since the Veteran's last compensation and pension examination of his right ankle. The entire claims file must be reviewed by the examiner. 

The examiner is to conduct all indicated tests. 

The examiner is to diagnose each disability of the lower right extremity, specifically addressing the foot and ankle separately. The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected right ankle fracture residuals. The examiner must determine the range of motion of the Veteran's right ankle, in degrees, using a goniometer and noting by comparison the normal range of motion of the ankle, with standard ranges provided for comparison purposes. If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding. The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right ankle fracture residuals after repetitions of the range of motion tests. The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost. With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right ankle.

The examiner must specifically comment upon the presence or absence, and the frequency or severity of the following symptoms: right ankle in plantar flexion, less than 30 degrees; right ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees; right ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

The examiner must clearly identify any findings related to the nonservice-connected right foot that are not causally related to the Veteran's right ankle fracture residuals.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for any opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the requested examination has been completed,
the report should be reviewed to ensure that it is in
complete compliance with the directives of this remand. 
If the report is deficient in any manner, it should be
returned to the examiner for corrective action.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

